                                                                                                                              4/16/19

                                                                          'r%

AO93C(0:/18)WnnxntbvTelephon:orOtherReliableEltctlonkxea                        O Original         ..   (D DuplicateOriginal
                                                                                                                .- - .-                 .




                                    UNITED STATES D ISTRICT COURT
                                                                forthe
                                                       W estem DistrictofVirginia
               In the M atteroftheSearchof  )'                    .

           (Briesydelcrfsethepr/lcrl  .
                                      pfobeJecrc/led
                                            )
            orltfezllf
                     l tlwpersonbyzltzmeandcf/drcsx)
                                            ) CaseNo.5:18-mj-oo071
                 1118 StagecoachRoad        )
                 W oodstock,VA 22664        )
                                            )
              W ARR ANT BY TELEPHO NE OR O TW ER RELTARLE ELECTRO M C M EANS
To:     Anyauthorizediaw enforcementofficer'
        Anapplicationby afzderallaw enforcementoï ceroranattomeyforthegovernmentrequeststhesearchandseizure
ofthefollowing personorpropertylocated inthe                   wesiern             Districtof      .            Vircinla                . .
(idzntô theperâwêlurdescribetheprtlper/
                                      ytobesearcltedandglveC
                                      .                    l.
                                                            çlocadon):                                                            '         '
 SeeAdachmentA ofAmdavlt.




        lfindthattheaffidavitts).oranyrecnrdedtestimony,establishprobablecausetosearchandseizethepersonnrpropelty
describedabove,andthatsuchsearchw-
                                 1llreveal(i
                                           dzntêyt
                                                 heper.
                                                      rt
                                                       inortiescrîbeJàaprtwartpJebexei
                                                                                     zedlt
 See AttachmentB ofAmdavit.                                           '




        YoU ARr!co M               ED to execute thiswarranton orbefore December 2 O , 2 Ol8 (notto.exceedyydc.psy
      W inthedaytime6:00a-m.to10:00p-m. I
                                        Datanytimeinthedayorinightbecausegoodcatlseftasbeenestablished.
       Unlessdelayednoticeisauthorizedbelow,youmustgiveacopyofthewan'    antandarecelptforthepropertytakentcthe
personfrem whom ,orfrom whosepremises.thepropertywastakeneorleavethecopyandreceiptattheplacewherethe
property wastakcn.
       n eofGcerexècutingthiswarrant,oranofficerpresentduringtheexecutionofthewarrant mastprepareaninventory
asrequired Lylaw andpromptly returnthiswarrantandinventoryto               ' JoelC.Hoppe                      .
                .
                                                                          (Unit
                                                                              edq
                                                                                sk//e.
                                                                                     vklagîztrateJudge)
    O Pursuantto 18U.S.C.j3103a(b),Ifindtha!immedialenotificationmayhaveanadvcrseresultlistedin l# U.S.C.
52705(exceptfordelay oftrial),andauthorizetheofscerexccutingthiswarranttodelay noticetothepersonwho,crwhose
property,willbesearched orseized (checkf/leapproprt
                                                  w ebox)
      O for       days(nottoexceed-
                                  m) O until,tbefactsjustifying,thelaterspecificdateof                                           .       .

Dateandtimeissued: l2/6/18 at 6:55pm                                                                      %               .

                                                                                                 Juiki'
                                                                                                      i
                                                                                                      k,,
                                                                                                        '
                                                                                                        zx/.
Ci1 andstate:           Charlottesvi11e, VA                                      JoelC,Hoppe,United States Magristrate Judge
                                                                                                Printeàaazaeanamle
Issued by reliab le electron ic means .




   Case 5:18-mj-00071-JCH Document 5 Filed 04/16/19 Page 1 of 3 Pageid#: 26
 '

     AO93C (0118)Wam'ntbyTtlcphopeorOtherReli
                                            abl
                                              tElecloni
                                                      cMçarts(Pap 2)
     - - - .-                                                   ...-   keturn.....                                                  ..-.
                                                                                                                                       --
     CaseNo.:                        Dateandtimewarrantexecuted:                         Copyofwan'
                                                                                                  antandinventoryIeh with;
       s:la-mj-ooo7l                    U -1 #' t;             '
                                                               u
                                                               '-
                                                                jt'jw V rjj t l/lasl C uzâ
     lnventory madc in the presence of:             .
                                        'TJk-e'ik zfj 1 Me,xJ- .3
     lnvectory ofthepropertytakenandnamets)ofany personls)seized:
            5ee .   c#k.s),-J




                                                            '
                                                                CQO 9QZYOZ                                                          '   i'


             Ideclareunderpenaltycfpeturythatthisinventoryiscorrectandwasretumedalongwiththeoriginalwanunttothe
     designatedludge.


     Elate: '   /j(y jg.
                2   )                                                  ...m..,..... .... . . m .
                                                                                                     yyyyyyygyy yyyayj
                                                                                                                     yyyjyyy
                                                                         Cbcwubku,r 'Y/ôtrwmm
                                                                                            -
                                                                                                       PrinledzwleandJff/e
                                                                                                                             S-/!


Receiv ed in chambers by reliab le electron ic means on April 15, 2019 .
                                                                                          . '.                '
                                                                                                 .            .

                                                                                                           <.
                                                                                    l.                               ..         .


                                                                                                        USMJ

        Case 5:18-mj-00071-JCH Document 5 Filed 04/16/19 Page 2 of 3 Pageid#: 27
                        B d
                        œ
                        Xz                                                 '
                        u a
                          -

         I
         l              uz
                        Y
                        . t
                        = -
                        > x
     tj                 zk
                                                                                                 .


     ï
                        oQ
                        1 >.
                        o kl
                        XY
                        m
                            a


                        *                                       <
                        m
                                                                <     g.
                        .
                        9                         k y                 o v                   u
                        w
                        <           x             o                  o         D %          0
                        u .
                        0 0o                  ,
                                              0         .j  .               kD q2
                                                                             t
                                                                                o U
                        .        < <                        z d;  < +                      k
                                -
                                                              tz t' w                      f'
e
1                                                                                d
<                       o                                       d'          s*        k'
                        z           @                           s           ç        ':
c                  v 1
                     > .
                       1y
                        '
                        iC                    -        <'.
                                                         t C-
                                                           $ o,X
                                                               t T-S V
                                                                     i                                           '
Z             o0 >
                 z          .
                                 3J > & / v
                                .?e
                                    .
                                             .
                                             s !
                                          p o. -3 to
Q
>
               x7
                o j.Ju
                     .
                     e
                     ..)
                       4.
                        ,
                        4
                        z..-
                           .. v<
                               ..
                                yw
                                 a,.
                                   ij
               +
               J .<
                  Q
                  o    <c
                        d,o)-pu %e
                                 a
                                 rj0 +g
                                      rojge
                                          .)jJo                                                                  ,
               ,

               +  <l r
                     .'k
                     b
                     z    'a     /
                                g.g:
                                    --

                                    j
                                      v
                                    :o.  afj4C
                                           : ..
                                              J
                                            t.u.
                                               =
                                                                     , .    .

                                               bo yov +vu
                                .

               $                   aow:
                                     .
                                      #e'4
                                         # u,qjv
                                        -.
                                                 uj w j,s       .
                                                                .

                   $
                   =
                    ;
                   f
                   Q
                   a                *
                                    -
                                      '                                                    %o
                                .--.
                   iz               d o'-                                    ï.            o
                   <
                   m                f ( 1'                                  Kf
                                w             c
                                             ..                            .t              3
                   m
                   o
                                w
                                y
                                             .k,
                                             w
                                                        v.
                                                       ..,
                                                        >
                                                                            ?
                                                                            o
                                                                              n            <
                   o            -            v         .x                   p, k>          d
     *
                   = t
                     o ; s0 :)                                                  e kz)
     O
     >
     @:1
                     g m- 4
                          - va                                              (p t; y
                     ù -: + j                                              z
                                                                           +,.v . z)
     m                  x
                        c
                        .       &
                                              $.&  .
                                                /' .
                                                   4
                                                                           s y -p
                                                                           '
                                                                           .
                                                                                 .
                                                                               . . va
                        z       c oo3-w                                    a-ï m .s
                        Q           e                  s                  @ .. .y) .
     X
                        x J o3w
                        = ö -,
                               ou - ev x
                                * U 4v                                               .     u,o
                                                                                           w
     Q)
     't
=rf m.                  N +d .
                             <   c.v % t3 e                                                a)
 N o
                             ize  $j 4
                                X E  43
                                      o 'jo f
                                            eY
                                             J -û
                                                - jr
                                                   .                  .
                                w
>
Q r
     =                          J 'XJ
                                   .= . ,     u a q; v
                                      tt) wks y.
                                              .
                                              #$y    --                                              .

Q     -
                                d            .s.
                                               ï.z=                       s 3        oé.
mz
; =                             .
                                zJ. u
                                k   5+œd u
                                         d *r p yn ''
                                                    e-'
Nn a                                jj'u
                                       - w a$ .A d
                                ..           tflJrvlX>P 3X 'A)
 = =<                           k*
.1   o
m    =
                        %
œ
Q* m=
     :                  wZ. - .
                        u     f4 Z1'.-.'.
                                    ..  - )z>.'.-, y+.
                                                   v
                                                     .  .
                                                                     ..
                                                                                                         (-n'
                                                                                                            .
                                                                                                         x.-.,   .




           Case 5:18-mj-00071-JCH Document 5 Filed 04/16/19 Page 3 of 3 Pageid#: 28
